In an action to recover damages for medical malpractice, the *768plaintiff appeals from an order of the Supreme Court, Kings County (Levine, J.), dated September 27, 2002, which granted the motion of the defendant Lutheran Medical Center for a protective order barring disclosure of certain medical records.
Ordered that the order is affirmed, with costs.
The supervision of disclosure to prevent abuse lies within the discretion of the trial court, and, absent an improvident exercise of that discretion, its determination will not be disturbed (see Kaplan v Herbstein, 175 AD2d 200 [1991]). In this case, where the plaintiff sought to obtain the medical records of another patient, the court providently exercised its discretion in granting the respondent’s motion for a protective order (see CPLR 4504). Santucci, J.P., Goldstein, Schmidt and Cozier, JJ., concur.